DONAHUE, CIR. J.
Epitomized Opinion
Paul Weick, Trustee in bankruptcy for Morton Jones, brought an action to attach the insurance on two life insurance policies wherein Jones’ wife was named as beneficiary. The District Court held the policies under which the bankrupt’s wife was beneficiary, were exempt. Error was prosecuted to the Circuit Court of Appeals. Weick claimed that Jones, the insured, could change the beneficiary without the consent of the present beneficiary. The Court of Appeals held:
According to 9394 GC the policies shall be clear and free from all claims of the creditors of such insured person, and the proceeds or avails of all such life insurance shall be exempt from any debt or debts of such insured persons. Judgment affirmed.